               Case 2:20-cv-00194-DBB Document 3 Filed 04/03/20 Page 1 of 7
                                                                               FILED
                                                                        2020 APR 3 AM 11:45
                                                                              CLERK
                                                                        U.S. DISTRICT COURT
  Gregory B. Smith (USB 6657)
  GREG SMITH AND ASSOCIATES, PC
  111 E. 5600 S. #105
· Murray, Utah 84107
  Phone: 801-255-0123 / 801-651-1512
  Fax: 801-255-2134
  Email: @@justiceinutahnow.com

Attorney for Plaintiff, Lucy Segura
                                                    )

                          IN THE UNTIED STATES DISTRICT COURT
                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION                 RECEIVED CLEHK
                                                                                    MAR 2 ,, 2020
  LUCY SEGURA, an individual,                                                  U.S. DISTRICT COURT
                                                            COMPLAINT
                        Plaintiff,
  vs.                                                    (JURY DEMAND)

  COTTONWOOD FINANCIAL
  UTAH, LLC, a Texas Corporation,
  d.b.a. THE CASH STORE,                            Case: 2:20-cv-00194
                                                    Assigned To : Barlow, David
                        Defendant.                  Assign. Date : 3/24/2020
                                                    Description: Segura v. Cottonwood
                                                    Financial Utah


                  COMPLAINT FOR SEX DISCRIMINATION IN VIOLATION
                   OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964; AND
                      THE UTAH ANTIDISCRIMINATION ACT OF 1965


        Plaintiff, LUCY SEGURA, by and through her undersigned counsel, files this Complaint

 and Jury Demand against Defendant:

                                            PARTIES
          1.    Plaintiff, LUCY SEGURA, is a resident of the County of Utah, State of Utah.




                                                1
              Case 2:20-cv-00194-DBB Document 3 Filed 04/03/20 Page 2 of 7




         2.     COTTONWOOD FINANCIAL UTAH, LLC., is a Texas corporation registered to

do business in the State of Utah, and doing business in the County of Utah, State of Utah under

the d.b.a., the Cash Store.

                                       JURISDICTION AND VENUE

         3.    This Court has jurisdiction pursuant to Title VII of the United States Civil rights
                                                                                                 ~
Act regarding gender discrimination and sexual harassment; the United States Fair Labor

Standards Act; and, the Utah Antidiscrimination Act of 1965. Cottonwood Financial Utah, LLC

has more than 15 employees and meets the required number of employees under Title VII of the

Civil Rights Act.

        4.    Venue is proper in this judicial district under 42 U.S.C. § 2000e-5(f)(30.

                  EQUAL EMPLOYMENT OPPORTUNITY COMMISSION CLAIM

        5.     Segura filed an administrative charge with the Utah Anti-Discrimination Division,

and on December 31, 2019, Segura received a right to sue letter from U.S. Equal Employment

Opportunity Commission.


        6.     She was granted a Right to Sue by the EEOC on March 17, 2020.


                                         NATURE OF CASE

      7. This case arises from violations of Title VII of the Civil Rights Act and the Utah

Antidiscrimination.Act (Utah Code Ann., Title 34A Chapter 5), by Michael Tavey the manager

of the Cash Store. Tavey, Segura's immediate supervisor unlawfully sexually harassed Segura,

and then retaliated against her and caused her to be terminated from her employment.




                                                  2
              Case 2:20-cv-00194-DBB Document 3 Filed 04/03/20 Page 3 of 7




       8. Cottonwood makes installment loans and vehicle title loans to customers from retail

locations branded as the "Cash Store."

      9.   Cottonwood stores typically have a full-time Store Manager and, depending on

the volume of business, one or more full-time Assistant Store Managers.

                                         FACTUAL ALLEGATIONS

   10.     On or about November   s', 2018, Cottonwood hired Lucy Segura as the sole Assistant
Store Manager for Store No. 604.

   11. The sexual innuendos began on approximately March 14, 2019, when Michael Tavey,

the store manager and Segura's boss said "It's so slow [business] even Lucy is looking good to

me"

   · 12. On or about March 16, 2019 Michael Tavey was at his desk and as Segura was ·

leaving, he said, "don't forget to pick up a vibrator."

    13.     On or about Marcy 29, 2019 Michael Tavey was boasting about bars, liquor, and

women he had dated. Disgusted, Segura went to the restroom, when she returned Tavey had

pulled up his shirt exposing his naked belly for Segura to see.

    14.     Whenever Segura would ask a question, Tavey would make a point of moving his

chair as close as possible to hers so that he could rub his leg against hers.

    15.     Tavey would constantly stare at Segura's chest and when she would lean over, he

would stare at her behind. Segura became so self-conscious of his behavior that she began to

wear longer, baggy blouses, dresses and skirts.

    16.     Tavey continued to make sexual remarks and use sexual innuendos to Segura.

    17.      Tavey found it amusing to joke and tease Segura about her age, saying "you're old"

and asking if she was on Medicare.
                                                   3
            Case 2:20-cv-00194-DBB Document 3 Filed 04/03/20 Page 4 of 7




   18.     When Segura rebuffed Tavey's sexual come-ons and protested Tavey's sexual

innuendos he began to find unnecessary fault with Segura's work and treated her with contempt

and rudeness.

   19.     Tavey's behavior escalated from rudeness to anger to the point that Segura became

frightened of Tavey and she became afraid to be alone with him in the store .

   20.     Tavey made everyday as unpleasant as possible for Segura.        •
   21.    Thereafter, Segura complained to the regional manager, Aidelbert Etsitty who went

by the name "Del."

   22.    Segura also complained to District Manager Kaylene Donofrio and Territorial

Manager Sara Jones.

   23.    They not only refused to intervene but fired Segura for exposing the sexual

harassment and behavior of Tavey.

   24.    Notwithstanding her excellent work and tireless work ethic, Segura was fired for

complaining about Tavey's behavior.

   25.    The Cash Store had no policy or training manual that clearly communicated to

employees that unwelcome harassing conduct would not be tolerated. It never set up an

effective complaint or grievance process, providing anti-harassment training to their managers,

supervisors, and employees.

   26. None of the Cash Store's employees, managers or supervisors had been regularly

trained to identify conduct that constitutes sexual harassment, sex discrimination, and

retaliation, nor had they been trained how to respond to issues they observed in the workplace

or that were otherwise reported to them.



                                                4
              Case 2:20-cv-00194-DBB Document 3 Filed 04/03/20 Page 5 of 7




   27.    As a direct and proximate result of Defendant's harassing, discriminatory and

retaliatory treatment of Segura, she suffered, and continues to suffer, adverse job consequences,

including economic damages, pain, mental anguish, and damage to her reputation and career.

                                           COUNT ONE
                                      (Sexual Discrimination)

   28.    Plaintiff realleges each and every allegation contained in paragraphs 1 through 26 and

incorporates the same herein by reference.

   29. Under Title VII, Segura is in a protected class based on her gender as a woman.

   30.    Segura was qualified for the position and job description she held and was performing

her work satisfactorily and meeting Defendant's expectations. She was frequently told how well

she was doing.

   31.    Segura was discriminated against and eventually fired for complaining of Tavey's

pervasive sexual harassment.

   32.     The method by which the harassment and discrimination was carried out was

motivated by Segura being an attractive woman, which exposed her to disadvantageous terms

and conditions of employment when compared to members of the opposite sex.

   33.     After being fired, Defendant continued seeking applicants with Segura's

qualifications.

   34.     Segura alleges that those managers of Cottonwood Financial who were responsible for

her firing conspired to make it appear as though she had a history of misconduct.

   3 5.    As a direct and proximate result of Tavey 's discriminatory and retaliatory treatment of

Segura, she has suffered, and continues to suffer, adverse job consequences, including

economic damages, mental anguish, and damage to her reputation and career.
                                                 5
               Case 2:20-cv-00194-DBB Document 3 Filed 04/03/20 Page 6 of 7




                                          COUNT TWO
                                       (Sexual Harassment)

   36.    Plaintiff realleges each and every allegation contained in paragraphs 1 through 34 and

incorporates the same herein by reference.

   37.    Segura would not have been harassed but for her gender as a woman.

   38.    Cottonwood Financial permitted a hostile envirdnment of severe and pervasive sexual

behavior to be created and perpetuated by Tavey.

   39.    The offensive sexual actions of Tavey were severe, pervasive and unwelcome.

   40.     Tavey's behavior aided by managers Del, Kaylene, and Bractin's failure to implement

a policy to prevent and address sexual harassment altered Segura's working conditions.

   41.     The aforesaid acts of intentional sexual harassment, perpetrated by Tavey and

condoned by Del, Kaylene and Bractin, violated Segura's rights as provided under Utah

Antidiscrimination Act and Title VII of the Human Rights Act.

   42.     As a consequence of Tavey's sexual harassment during Segura's employment at The

Cash Store, Segura suffered conscious pain and suffering, mental distress, loss of income, and

humiliation.

                                         COUNT THREE
                                          (Retaliation)

   43. Plaintiff realleges each allegation contained in paragraphs 1 through 41 and

incorporates the same herein by reference.

    44.   The sexually hostile work environment created by the sexual harassment and

retaliation by Tavey, Del, Kaylene, and Bractin, discouraged Segura from complaining.



                                                6
                 Case 2:20-cv-00194-DBB Document 3 Filed 04/03/20 Page 7 of 7




   45.        Notwithstanding her excellent work and tireless work ethic, Defendants fired Segura

in retaliation for her complaints and because she rejected Tavey's sexual advances.

   46.        Because of the retaliatory misconduct of Defendants, Segura has been damaged in an

amount that has not been fully ascertained at this time, but to be determined according to proof

at the time of trial.


         WHEREFORE, Plaintiff demands judgment against Defendants as follows:

         1.     Compensatory damages, including lost compensation, damage to career path,

         damage to reputation, and damages for pain and suffering;

         2.     Damages for mental anguish;

         3.     Punitive damages;

         4.     Attorneys' fees and costs of suit; and

         5.      Such other relief as the court may deem equitable and just.

                                            JURY DEMAND

         Plaintiff, Lucy Segura demands a trial by jury.

         DATED this 18 th day of January 2020.


                                                     Isl Gregory B. Smith

                                                     Attorney for Plaintiff,
                                                     Lucy Segura




                                                     7
